EXHIBIT 10.4

 

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT, dated as of June 26,
2014 (as it may be amended from time to time, this “Agreement”), is made
among ServiceMaster Global Holdings, Inc., a Delaware corporation (the
“Company”), each Holder listed on the signature pages of this Agreement and any
other stockholder of the Company that may become a party to this Agreement
pursuant to the terms hereof.  Capitalized terms used in this Agreement without
definition have the meaning set forth in Section 11.

 

W I T N E S S E T H:

 

WHEREAS, the Company, the CD&R Investors, the StepStone Investors and certain
other stockholders of the Company entered into a Second Amended and Restated
Stockholders Agreement, dated as of the date hereof, which sets forth the terms
and conditions of the ownership of the Common Shares, and which contemplates the
execution and delivery of this Agreement.

 

WHEREAS, pursuant to the Registration Rights Agreement, dated as of July 24,
2007 (the “Original Agreement”), the Holders have certain registration rights
with respect to the Common Shares.

 

WHEREAS, the Company is undertaking an underwritten initial public offering (the
“IPO”) of Common Shares; and

 

WHEREAS, in connection with the IPO, and effective as of the date of the listing
of the Common Shares on the NYSE in connection with the IPO (the “Listing
Date”), pursuant to Section 12(c) of the Original Agreement, the Company and the
Holders party hereto desire to amend and restate the Original Agreement to set
forth their respective rights and obligations on and after the Listing Date.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto hereby agree as follows:

 

1.             Demand Registrations.

 

(a)           Requests for Registration.  At any time the Lead Investor, and at
any time following the date that is eighteen months after the consummation of
the IPO the Additional Investors (if determined by the Holders of a majority of
the Registrable Securities of the Additional Investors (the “Requisite
Additional Investors”)), may request in writing that the Company effect the
registration of all or any part of the Registrable Securities held by the CD&R
Investors or such Holders, as the case may be, (each, a “Registration
Request”).  Promptly after its receipt of any Registration Request, the Company
will give written notice of such request to all other Holders, and will use its
reasonable best efforts to register, in accordance with the provisions of this
Agreement, all Registrable Securities that have been requested to be registered
in the Registration

 

--------------------------------------------------------------------------------


 

Request or by any other Holders by written notice to the Company given within
five Business Days after the date the Company has given such Holders notice of
the Registration Request; provided that the Company will not be required to
effect a registration pursuant to this Section 1(a) requested by the Additional
Investors, unless the Additional Investors have, in the aggregate, sole voting
control with respect to at least 12% of the Common Shares outstanding at the
time of such Registration Request.  The Company will pay all Registration
Expenses incurred in connection with any registration pursuant to this
Section 1.  Any registration requested pursuant to Section 1(a) or 1(c) is
referred to in this Agreement as a “Demand Registration”.

 

(b)           Limitation on Demand Registrations.  The Lead Investor will be
entitled to initiate no more than five Demand Registrations (other than
Short-Form Registrations permitted pursuant to Section 1(c)).  The Requisite
Additional Investors will together be entitled to initiate no more than one
Demand Registration.  Unless otherwise agreed by the Lead Investor, the Company
will not be obligated to effect a Demand Registration during the six-month
period following the date any other Company registration statement is declared
effective with respect to the registration of Common Shares.  The Company shall
not be obligated to effect a Demand Registration unless the aggregate proceeds
expected to be received from the sale of the Registrable Securities requested to
be included in such Demand Registration equals or exceeds $100 million, unless
otherwise agreed by the Lead Investor and the Requisite Additional Investors. 
No request for registration will count for the purposes of the limitations in
this Section 1(b) if (i) the Requesting Holder(s) determine in good faith to
withdraw (prior to the effective date of the Registration Statement relating to
such request) the proposed registration due to marketing or regulatory reasons,
(ii) the Registration Statement relating to such request is not declared
effective within 180 days of the date such Registration Statement is first filed
with the Commission (other than solely by reason of the Requesting
Holder(s) having refused to proceed) and such Requesting Holder(s) withdraw the
Registration Request prior to such Registration Statement being declared
effective, (iii) prior to the sale of at least 90% of the Registrable Securities
included in the applicable registration relating to such request, such
registration is adversely affected by any stop order, injunction or other order
or requirement of the Commission or other governmental agency or court for any
reason and the Company fails to have such stop order, injunction or other order
or requirement removed, withdrawn or resolved to the reasonable satisfaction of
the Requesting Holder(s) within 30 days of the date of such order, (iv) more
than 10% of the Registrable Securities requested by such Requesting Holder(s) to
be included in such registration are not so included pursuant to Section 1(f),
or (v) the conditions to closing specified in the underwriting agreement or
purchase agreement entered into in connection with the registration relating to
such request are not satisfied (other than as a result of a material default or
breach thereunder by any member of such Requesting Holder(s)).  Notwithstanding
the foregoing, the Company will pay all Registration Expenses in connection with
any request for registration pursuant to

 

2

--------------------------------------------------------------------------------


 

Section 1(a) regardless of whether or not such request counts toward the
limitation set forth above.

 

(c)           Short-Form Registrations.  The Company will use its reasonable
best efforts to qualify for registration on Form S-3 or any comparable or
successor form or forms or any similar short-form registration
(“Short-Form Registration”), and, if requested by the Lead Investor and
available to the Company, such Short-Form Registration will be a “shelf”
registration statement providing for the registration of, and the sale on a
continuous or delayed basis of the Registrable Securities, pursuant to Rule 415,
and to that end the Company will register (whether or not required by law to do
so) the Common Shares under the Exchange Act in accordance with the provisions
of that Act following the effective date of the first registration of any
securities of the Company on Form S-1 or any comparable or successor form or
forms.  In no event shall the Company be obligated to effect any shelf
registration other than pursuant to a Short-Form Registration.  Following the
IPO, the Lead Investor will be entitled to request at any time and from time to
time an unlimited number of Short-Form Registrations, if available to the
Company, with respect to the Registrable Securities held by the CD&R Investors,
in addition to the registration rights provided in Section 1(a), provided that
the Company will not be obligated to effect any registration pursuant to this
Section 2 (i) within 90 days after the effective date of any Registration
Statement of the Company hereunder or (ii) unless the value of Registrable
Securities of the CD&R Investors included in the applicable Registration Request
is at least $20 million or such lower amount as agreed by the Requisite
Additional Investors.  Promptly after its receipt of any request for a
Short-Form Registration, the Company will give written notice of such request to
all other Holders, and will use its reasonable best efforts to register, in
accordance with the provisions of this Agreement, all Registrable Securities
that any Holder has requested in writing to be registered by no later than the
fifth Business Day after the date of such notice.  The Company will pay all
Registration Expenses incurred in connection with any Short-Form Registration. 
If any Demand Registration is proposed to be a Short-Form Registration and an
underwritten offering, if the managing underwriter shall advise the Company
that, in its opinion, it is of material importance to the success of such
proposed offering to file a registration statement on Form S-1 (or any successor
or similar registration statement) or to include in such registration statement
information not required to be included in a Short-Form Registration, then the
Company will file a registration statement on Form S-1 or supplement the
Short-Form Registration as reasonably requested by such managing underwriter (it
being understood and agreed that any such registration shall not count as a
“Demand Registration” for purposes of calculating how many “Demand
Registrations” the Lead Investor has initiated).

 

(d)           Restrictions on Demand Registrations.  If the filing, initial
effectiveness or continued use of a registration statement, including a shelf
registration statement pursuant to Rule 415, with respect to a Demand
Registration would require the Company to make a public disclosure of material
non-public information, which disclosure in the good faith

 

3

--------------------------------------------------------------------------------


 

judgment of the Board (after consultation with external legal counsel) (i) would
be required to be made in any Registration Statement so that such Registration
Statement would not be materially misleading, (ii) would not be required to be
made at such time but for the filing, effectiveness or continued use of such
Registration Statement and (iii) would reasonably be expected to have a material
adverse effect on the Company or its business or on the Company’s ability to
effect a material proposed acquisition, disposition, financing, reorganization,
recapitalization or similar transaction, then the Company may, upon giving
prompt written notice of such action to the Holders participating in such
registration, delay the filing or initial effectiveness of, or suspend use of,
such Registration Statement; provided that the Company shall not be permitted to
do so (x) more than four times during any 12 month period or (y) for periods
exceeding, in the aggregate, 90 days during any 12 month period.  In the event
the Company exercises its rights under the preceding sentence, such Holders
agree to suspend, promptly upon their receipt of the notice referred to above,
their use of any prospectus relating to such registration in connection with any
sale or offer to sell Registrable Securities.  If the Company so postpones the
filing of a prospectus or the effectiveness of a Registration Statement, the
Requesting Holder(s) will be entitled to withdraw such request and, if such
request is withdrawn, such registration request will not count for the purposes
of the limitation set forth in Section 1(b).  The Company will pay all
Registration Expenses incurred in connection with any such aborted registration
or prospectus.

 

(e)           Selection of Underwriters.  If the Requesting Holder(s) intend
that the Registrable Securities covered by their Registration Request shall be
distributed by means of an underwritten offering, such Holders will so advise
the Company as a part of the Registration Request, and the Company will include
such information in the notice sent by the Company to the other Holders with
respect to such Registration Request.  In such event, the lead underwriter to
administer the offering will be chosen by the Lead Investor if the Lead Investor
requested the Demand Registration, subject to the prior written consent, not to
be unreasonably withheld or delayed, of the Company, or otherwise by the
Requisite Additional Investors, subject to the prior written consent, not to be
unreasonably withheld or delayed, of the Company and the Lead Investor.  If the
offering is underwritten, the right of any Holder to registration pursuant to
this Section 1 will be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting (unless otherwise agreed by the Requesting Holder(s)), and each
such Holder will (together with the Company and the other Holders distributing
their securities through such underwriting) enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting.  If any Holder disapproves of the terms of the underwriting, such
Holder may elect to withdraw therefrom by written notice to the Company, the
managing underwriter and the Lead Investor.

 

4

--------------------------------------------------------------------------------


 

(f)            Priority on Demand Registrations.  The Company will not include
in any underwritten registration pursuant to Section 1 any securities that are
not Registrable Securities without the prior written consent of the Requesting
Holder(s).  If the managing underwriter advises the Company that in its
reasonable opinion the number of Registrable Securities (and, if permitted
hereunder, other securities requested to be included in such offering) exceeds
the number of securities that can be sold in such offering without adversely
affecting the marketability of the offering (including an adverse effect on the
per share offering price), the Company will include in such offering only such
number of securities that in the reasonable opinion of such underwriters can be
sold without adversely affecting the marketability of the offering, which
securities will be so included in the following order of priority:  (i) first,
Registrable Securities of the CD&R Investors, the StepStone Investors, JPMorgan,
Ridgemont and Citigroup, pro rata on the basis of the aggregate number of
Registrable Securities owned by each such Holder, (ii) second, Registrable
Securities of any other Holders, pro rata in on the basis of the aggregate
number of Registrable Securities owned by each such Holders and (iii) third, any
other securities of the Company that have been requested to be so included,
subject to the terms of this Agreement.

 

2.             Piggyback Registrations.

 

(a)           Right to Piggyback.  Whenever the Company proposes to register any
of its securities, other than a registration pursuant to Section 1 or a Special
Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company will give prompt written notice to all Holders of its intention to
effect such a registration and will include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within five Business Days after the date of the Company’s
notice (a “Piggyback Registration”); provided the registration by the Company of
its securities in connection with the IPO shall not constitute a Piggyback
Registration.  Any Holder that has made such a written request may withdraw its
Registrable Securities from such Piggyback Registration by giving written notice
to the Company and the managing underwriter, if any, on or before the fifth
Business Day prior to the planned effective date of such Piggyback
Registration.  The Company may terminate or withdraw any registration under this
Section 2 prior to the effectiveness of such registration, whether or not any
Holder has elected to include Registrable Securities in such registration, and
except for the obligation to pay Registration Expenses pursuant to
Section 2(c) the Company will have no liability to any Holder in connection with
such termination or withdrawal.

 

(b)           Underwritten Registration.  If the registration referred to in
Section 2(a) is proposed to be underwritten, the Company will so advise the
Holders as a part of the written notice given pursuant to Section 2(a).  In such
event, the right of any Holder to registration pursuant to this Section 2 will
be conditioned upon such Holder’s

 

5

--------------------------------------------------------------------------------


 

participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting, and each such Holder will (together
with the Company and the other Holders distributing their securities through
such underwriting) enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting by the Company. 
If any Holder disapproves of the terms of the underwriting, such Holder may
elect to withdraw therefrom by written notice to the Company, the managing
underwriter and the Lead Investor.

 

(c)           Piggyback Registration Expenses.  The Company will pay all
Registration Expenses in connection with any Piggyback Registration, whether or
not any registration or prospectus becomes effective or final.

 

(d)           Priority on Primary Registrations.  If a Piggyback Registration
relates to an underwritten primary offering on behalf of the Company, and the
managing underwriter(s) advise the Company that in their reasonable opinion the
number of securities requested to be included in such registration exceeds the
number which can be sold without adversely affecting the marketability of such
offering (including an adverse effect on the per share offering price), the
Company will include in such registration or prospectus only such number of
securities that in the reasonable opinion of such underwriters can be sold
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities will be so
included in the following order of priority:  (i) first, the securities the
Company proposes to sell, (ii) second, (subject to the rights of any Senior
Shares) Registrable Securities of any Holders and Parity Shares of any Person,
pro rata on the basis of the aggregate number of such securities or shares owned
by each such Holder or Person and (iii) third, any other securities of the
Company that have been requested to be so included, subject to the terms of this
Agreement.

 

(e)           Priority on Secondary Registrations.  If a Piggyback Registration
relates to an underwritten secondary registration on behalf of other holders of
the Company’s securities (other than a registration pursuant to Section 1), and
the managing underwriter(s) advise the Company that in their reasonable opinion
the number of securities requested to be included in such registration exceeds
the number which can be sold without adversely affecting the marketability of
the offering (including an adverse effect on the per share offering price), the
Company will include in such registration only such number of securities that in
the reasonable opinion of such underwriters can be sold without adversely
affecting the marketability of the offering, which securities will be so
included in the following order of priority (subject to the rights of any Senior
Shares):  (i) first, Registrable Securities of any Holders and Parity Shares of
any Person, pro rata on the basis of the aggregate number of such securities or
shares owned by each such Holder or Person and (ii) second, any other securities
of the Company that have been requested to be so included, subject to the terms
of this Agreement.

 

6

--------------------------------------------------------------------------------


 

3.             Registration Procedures.  Subject to Section 1(d), whenever the
Holders of Registrable Securities have requested that any Registrable Securities
be registered pursuant to Sections 1 and 2 of this Agreement, the Company will
use its reasonable best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method of disposition
thereof.  Without limiting the generality of the foregoing, the Company will, as
expeditiously as possible:

 

(a)           prepare and (within 45 days after the end of the five Business Day
Period within which requests for registration may be given to the Company
pursuant hereto) file with the Commission a Registration Statement with respect
to such Registrable Securities, make all required filings with FINRA and
thereafter use its reasonable best efforts to cause such Registration Statement
to become effective, provided that before filing a Registration Statement or any
amendments or supplements thereto, the Company will furnish to Holders’ Counsel
copies of all such documents proposed to be filed, which documents will be
subject to review of such counsel at the Company’s expense.

 

(b)           prepare and file with the Commission such amendments and
supplements to such Registration Statement and such free writing prospectuses
under Rule 433 (each, a “Free Writing Prospectus”) as may be necessary to keep
such Registration Statement effective for a period of either (i) not less than
six months or, if such Registration Statement relates to an underwritten
offering, such longer period as in the opinion of counsel for the underwriters a
prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer or two years in the case of
shelf registration statements (or such shorter period ending on the date that
the securities covered by such shelf registration statement cease to constitute
Registrable Securities) or (ii) such shorter period as will terminate when all
of the securities covered by such Registration Statement have been disposed of
in accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such Registration Statement (but in any event not before
the expiration of any longer period required under the Securities Act), and to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such Registration Statement until such time as all
of such securities have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof set forth in such Registration
Statement;

 

(c)           furnish to each seller of Registrable Securities such number of
copies, without charge, of such Registration Statement, each amendment and
supplement thereto, including each preliminary prospectus, final prospectus, any
Free Writing Prospectus, all exhibits and other documents filed therewith and
such other documents as such seller may reasonably request including in order to
facilitate the disposition of the Registrable Securities owned by such seller;

 

7

--------------------------------------------------------------------------------


 

(d)           use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things that may be necessary or reasonably advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller (provided that the Company will not be required
to (i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subsection, (ii) subject itself to
taxation in any such jurisdiction or (iii) consent to general service of process
in any such jurisdiction);

 

(e)           use its reasonable best efforts to cause all Registrable
Securities covered by such Registration Statement to be registered with or
approved by such other governmental agencies, authorities and self-regulatory
bodies as may be necessary or reasonably advisable in light of the business and
operations of the Company to enable the seller or sellers thereof to consummate
the disposition of such Registrable Securities in accordance with the intended
method or methods of disposition thereof;

 

(f)            promptly notify each seller of such Registrable Securities and
Holders’ Counsel, at any time when a prospectus relating thereto is required to
be delivered under the Securities Act, upon discovery that, or upon the
discovery of the happening of any event as a result of which, the prospectus
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made, and, as promptly as practicable, prepare and furnish
to such seller a reasonable number of copies of a supplement or amendment to
such prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made;

 

(g)           notify each seller of any Registrable Securities covered by such
Registration Statement and Holders’ Counsel (i) when the prospectus or any
prospectus supplement or post-effective amendment or any Free Writing Prospectus
has been filed and, with respect to such Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the Commission for amendments or supplements to such registration
statement or to amend or to supplement such prospectus or for additional
information, and (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of such registration statement or the initiation of
any proceedings for any of such purposes;

 

8

--------------------------------------------------------------------------------


 

(h)           use its reasonable best efforts to cause all such Registrable
Securities to be listed on the NYSE or such other national securities exchange
on which the Common Shares are listed or, if no Common Shares issued by the
Company are then listed on any securities exchange, use its reasonable best
efforts to cause all such Registrable Securities to be listed on the NYSE or
NASDAQ, as determined by the Company;

 

(i)            provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of, or date of final receipt, for
such Registration Statement;

 

(j)            enter into such customary agreements (including underwriting
agreements with customary provisions) and take all such other actions as the
Requesting Holder(s) (if such registration is a Demand Registration) or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including, without limitation,
effecting a share split or a combination of shares);

 

(k)           make available for inspection by any seller of Registrable
Securities and Holders’ Counsel, any underwriter participating in any
disposition pursuant to such Registration Statement and any attorney, accountant
or other agent retained by any such seller or underwriter, all financial and
other records, pertinent corporate documents and documents relating to the
business of the Company, and cause the Company’s officers, directors, employees
and independent accountants to supply all information reasonably requested by
any such seller, underwriter, attorney, accountant or agent in connection with
such Registration Statement; provided that each Holder will, and will use its
commercially reasonable efforts to cause each such underwriter, accountant or
other agent to (i) enter into a confidentiality agreement in form and substance
reasonably satisfactory to the Company and (ii) minimize the disruption to the
Company’s business in connection with the foregoing;

 

(l)            otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months beginning with the first day of
the Company’s first full calendar quarter after the effective date of the
Registration Statement, which earnings statement will satisfy the provisions of
Section 11(a) of the U.S. Securities Act and Rule 158 thereunder;

 

(m)          in the event of the issuance of any stop order suspending the
effectiveness of a Registration Statement, or of any order suspending or
preventing the use of any related prospectus or ceasing trading of any
securities

 

9

--------------------------------------------------------------------------------


 

included in such Registration Statement for sale in any jurisdiction, use every
reasonable effort to promptly to obtain the withdrawal of such order;

 

(n)           take such other actions as the underwriters reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities,
including, without limitation, preparing for and participating in such number of
“road shows” and all such other customary selling efforts as the underwriters
reasonably request in order to expedite or facilitate such disposition;

 

(o)           obtain one or more comfort letters, addressed to the sellers of
Registrable Securities, dated the effective date of or the date of the final
receipt issued for such Registration Statement (and, if such registration
includes an underwritten public offering dated the date of the closing under the
underwriting agreement for such offering), signed by the Company’s independent
public accountants in customary form and covering such matters of the type
customarily covered by comfort letters as the Holders of a majority of the
Registrable Securities being sold in such offering reasonably request;

 

(p)           provide legal opinions of the Company’s outside counsel, addressed
to the Holders of the Registrable Securities being sold, dated the effective
date of or the date of the final receipt issued for such Registration Statement,
each amendment and supplement thereto (and, if such registration includes an
underwritten public offering, dated the date of the closing under the
underwriting agreement), with respect to the Registration Statement, each
amendment and supplement thereto (including the preliminary prospectus) and such
other documents relating thereto in customary form and covering such matters of
the type customarily covered by legal opinions of such nature; and

 

(q)           use its reasonable best efforts to take or cause to be taken all
other actions, and do and cause to be done all other things, necessary or
reasonably advisable in the opinion of Holders’ Counsel to effect the
registration of such Registrable Securities contemplated hereby.

 

The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the prospectus or any Free Writing Prospectus used in connection
therewith, that refers to any Holder covered thereby by name, or otherwise
identifies such Holder as the holder of any securities of the Company, without
the consent of such Holder, such consent not to be unreasonably withheld or
delayed, unless and to the extent such disclosure is required by law.

 

The Company may require each Holder of Registrable Securities as to which any
registration is being effected to furnish the Company with such information
regarding

 

10

--------------------------------------------------------------------------------


 

such Holder and pertinent to the disclosure requirements relating to the
registration and the distribution of such securities as the Company may from
time to time reasonably request in writing.

 

4.             Registration Expenses.

 

(a)           Except as otherwise provided in this Agreement, all expenses
incidental to the Company’s performance of or compliance with this Agreement,
including, without limitation, all registration and filing fees, fees and
expenses of compliance with securities or blue sky laws, word processing,
duplicating and printing expenses, messenger and delivery expenses, and fees and
disbursements of counsel for the Company and all independent certified public
accountants, underwriters and other Persons retained by the Company (all such
expenses, “Registration Expenses”), will be borne by the Company.  The Company
will, in any event, pay its internal expenses (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit or quarterly review, the
expenses of any liability insurance and the expenses and fees for listing the
securities to be registered on the NYSE or such other national securities
exchange on which the Common Shares are listed.  All Selling Expenses will be
borne by the holders of the securities so registered pro rata on the basis of
the amount of proceeds from the sale of their shares so registered.

 

(b)           In connection with each Demand Registration and each Piggyback
Registration, the Company will reimburse the holders of Registrable Securities
covered by such registration for the reasonable fees and disbursements of one
United States counsel (“Holders’ Counsel”) selected by the Lead Investor (which,
in the case of a Piggyback Registration in which any Additional Investors are
participating, shall be selected after the Lead Investor consults with the
Additional Investors participating in such Piggyback Registration it being
understood that such consultation shall not limit the Lead Investor’s selection
rights), if the Lead Investor is participating in such registration, and if not,
selected by Holders of the majority of the Registrable Securities participating
in such registration, and the reasonable fees and disbursements, if any, of one
counsel for each holder of Registrable Securities covered by such registration,
incurred solely in connection with delivering any opinion required under the
applicable underwriting agreement.

 

5.             Indemnification.

 

(a)           The Company agrees to indemnify and hold harmless, and hereby does
indemnify and hold harmless, each Holder, each Affiliate thereof, any Person who
is or might be deemed to be a controlling Person of the Company or any of its
subsidiaries within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, their respective direct and indirect general and
limited partners, advisory board members, directors, officers, trustees,
managers, members, Affiliates and shareholders,

 

11

--------------------------------------------------------------------------------


 

and each other Person, if any, who controls any such Holder or any such
controlling person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (each such person being referred to herein as a
“Covered Person”) against, and pay and reimburse such Covered Persons for any
losses, claims, damages, liabilities, joint or several, to which such Covered
Person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon
(i) any untrue or alleged untrue statement of material fact contained or
incorporated by reference in any Registration Statement, prospectus or
preliminary prospectus or Free Writing Prospectus or any amendment thereof or
supplement thereto or any document incorporated by reference therein, or any
other such disclosure document (including reports and other documents filed
under the Exchange Act and any document incorporated by reference therein) or
other document or report, (ii) any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or (iii) any violation by the Company of any rule or regulation
promulgated under the Securities Act or any state securities laws applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, and the Company will pay and reimburse
such Covered Persons for any legal or any other expenses actually and reasonably
incurred by them in connection with investigating, defending or settling any
such loss, claim, liability, action or proceeding, provided that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon an untrue statement or alleged untrue statement, or
omission or alleged omission, made or incorporated by reference in such
Registration Statement, any such prospectus or preliminary prospectus or Free
Writing Prospectus or any amendment or supplement thereto, or any document
incorporated by reference therein, or any other such disclosure document
(including reports and other documents filed under the Exchange Act and any
document incorporated by reference therein) or other document or report, or in
any application (x) in reliance upon, and in conformity with, written
information prepared and furnished to the Company by such Covered Person
expressly for use therein or (y) if such untrue statement or alleged untrue
statement or omission or alleged omission is completely corrected in an
amendment or supplement to such prospectus and such Holder thereafter fails to
deliver such prospectus as so amended or supplemented prior to or concurrently
with the sale of Registrable Securities to the person asserting such loss,
claim, damage, liability or expense after the Company had furnished such Holder
with a sufficient number of copies of the same (and the delivery thereof would
have resulted in no such loss, claim damage, liability or expense) prior to oral
confirmation of such sale of Registrable Securities.  In connection with an
underwritten offering, the Company, if requested, will indemnify such
underwriters, their officers and directors and each Person who controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Covered Persons.

 

12

--------------------------------------------------------------------------------


 

(b)           In connection with any Registration Statement in which a Holder is
participating, each such Holder will furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any such Registration Statement or prospectus and, will
indemnify and hold harmless the Company, its directors and officers, each
underwriter and any Person who is or might be deemed to be a controlling person
of the Company or any of its subsidiaries within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act and each such underwriter
against any losses, claims, damages, liabilities, joint or several, to which
such Holder or any such director or officer, any such underwriter or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon
(i) any untrue or alleged untrue statement of material fact contained in the
Registration Statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment thereof or supplement thereto or in any application
or (ii) any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is made in such
Registration Statement, any such prospectus or preliminary prospectus or Free
Writing Prospectus or any amendment or supplement thereto, or in any
application, in reliance upon and in conformity with written information
prepared and furnished to the Company by such Holder expressly for use therein,
and such Holder will reimburse the Company and each such director, officer,
underwriter and controlling Person for any legal or any other expenses actually
and reasonably incurred by them in connection with investigating, defending or
settling any such loss, claim, liability, action or proceeding, provided that
the obligation to indemnify and hold harmless will be individual and several to
each Holder and will be limited to the net amount of proceeds received by such
Holder from the sale of Registrable Securities pursuant to such Registration
Statement.

 

(c)           Any Person entitled to indemnification hereunder will (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party.  If such defense is assumed, the
indemnifying party will not, without the indemnified party’s prior consent,
settle or compromise any action or claim or consent to the entry of any judgment
unless such settlement or compromise includes as an unconditional term thereof
the release of the indemnified party from all liability, which release shall be
reasonably satisfactory to the indemnified party.  An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of

 

13

--------------------------------------------------------------------------------


 

interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim.

 

(d)           The indemnification provided for under this Agreement will remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the registration and sale of any securities
by any Person entitled to any indemnification hereunder and the expiration or
termination of this Agreement.

 

(e)           If the indemnification provided for in this Section 5 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
thereunder, will contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other hand in
connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations. The relevant fault of the indemnifying party and the indemnified
party will be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
Notwithstanding the foregoing, the amount any Holder will be obligated to
contribute pursuant to this Section 5(e) will be limited to an amount equal to
the net proceeds to such Holder of the Registrable Securities sold pursuant to
the registration statement which gives rise to such obligation to contribute
(less the aggregate amount of any damages which the Holder has otherwise been
required to pay in respect of such loss, claim, damage, liability or action or
any substantially similar loss, claim, damage, liability or action arising from
the sale of such Registrable Securities).  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

6.             Participation in Underwritten Registrations.

 

(a)           No Holder may participate in any registration hereunder that is
underwritten unless such Holder (i) agrees to sell its Registrable Securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements (including, without
limitation, pursuant to the terms of any over-allotment or “green shoe” option
requested by the managing underwriter, provided that no Holder will be required
to sell more than the number of Registrable Securities that such Holder has
requested the Company to include in any

 

14

--------------------------------------------------------------------------------


 

registration), (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements, and (iii) cooperates
with the Company’s reasonable requests in connection with such registration or
qualification (it being understood that the Company’s failure to perform its
obligations hereunder, which failure is caused by such Holder’s failure to
cooperate, will not constitute a breach by the Company of this Agreement). 
Notwithstanding the foregoing, no Holder will be required to agree to any
indemnification obligations on the part of such Holder that are greater than its
obligations pursuant to Section 5(b).

 

(b)           Each Holder that is participating in any registration hereunder
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 3(f), such Holder will forthwith
discontinue the disposition of its Registrable Securities pursuant to the
Registration Statement until such Holder receives copies of a supplemented or
amended prospectus as contemplated by such Section 3(f).  In the event the
Company gives any such notice, the applicable time period mentioned in
Section 3(b) during which a Registration Statement is to remain effective will
be extended by the number of days during the period from and including the date
of the giving of such notice pursuant to this Section 6(b) to and including the
date when each seller of a Registrable Security covered by such Registration
Statement will have received the copies of the supplemented or amended
prospectus contemplated by Section 3(f).

 

7.             Shelf Take-Downs.  At any time that a shelf registration
statement covering Registrable Securities is effective, if the Lead Investor
delivers a notice to the Company (a “Take-Down Notice”) stating that it intends
to effect an underwritten offering of all or part of the CD&R Investors’
Registrable Securities included by it on the shelf registration statement (a
“Shelf Underwritten Offering”) and stating the number of the Registrable
Securities to be included in the Shelf Underwritten Offering, then, the Company
shall amend or supplement the shelf registration statement or related prospectus
as may be necessary in order to enable such Registrable Securities to be
distributed pursuant to the Shelf Underwritten Offering (taking into account the
inclusion of Registrable Securities by any other Holders pursuant to this
Section 7), provided that the Lead Investor shall not be entitled to deliver
(i) an aggregate of more than five Take-Down Notices in any twelve month period
other than with respect to a Specified Non-Marketed Offering, or (ii) any
Take-Down Notice within 30 days after the effective date of any Registration
Statement of the Company hereunder.  In connection with any Shelf Underwritten
Offering:

 

(a)           the Lead Investor shall also deliver the Take-Down Notice to all
other Holders included on such shelf registration statement and permit each
Holder to include its Registrable Securities included on the shelf registration
statement in the Shelf Underwritten Offering if such Holder notifies the Lead

 

15

--------------------------------------------------------------------------------


 

Investor and the Company within two Business Days after delivery of the
Take-Down Notice to such Holder; and

 

(b)           in the event that the underwriter advises the Company in its
reasonable opinion that marketing factors (including an adverse effect on the
per share offering price) require a limitation on the number of shares which
would otherwise be included in such take-down, the underwriter may limit the
number of shares which would otherwise be included in such take-down offering in
the same manner as is described in Section 2(e) with respect to a limitation of
shares to be included in a registration.

 

8.             Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the Commission which may permit the sale of
the Restricted Securities to the public without registration, the Company agrees
to:

 

(i)            make and keep public information available as those terms are
understood and defined in Rule 144 under the Securities Act, at all times from
and after 90 days following the effective date of the first registration under
the Securities Act filed by the Company for an offering of its securities to the
general public, and

 

(ii)           to use its reasonable best efforts to then file with the
Commission in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act at any time after it has
become subject to such reporting requirements.

 

9.             Holdback.  In consideration for the Company agreeing to its
obligations under this Agreement, each Holder agrees in connection with any
registration of the Company’s securities (whether or not such Holder is
participating in such registration) upon the request of the Company and the
underwriters managing any underwritten offering of the Company’s securities
other than with respect to any Specified Non-Marketed Offerings, not to effect
(other than pursuant to such registration) any public sale or distribution of
Registrable Securities, including, but not limited to, any sale pursuant to
Rule 144 or Rule 144A, or make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any Registrable Securities, any other
equity securities of the Company or any securities convertible into or
exchangeable or exercisable for any equity securities of the Company without the
prior written consent of the Company or such underwriters, as the case may be,
during the Holdback Period so long as all Holders or stockholders holding more
than (including any Holders who are members of a Group holding more than) 5% of
the outstanding Common Shares are bound by a comparable obligation, provided
that nothing herein will prevent any Holder that is a partnership or corporation
from making a distribution of Registrable Securities to the partners or
shareholders thereof or a transfer to an Affiliate that is otherwise in

 

16

--------------------------------------------------------------------------------


 

compliance with applicable securities laws, so long as such distributees agree
to be so bound.  The Company further agrees not to effect (other than pursuant
to such registration or pursuant to a Special Registration) any public sale or
distribution, or to file any registration statement (other than such
registration or a Special Registration) covering any, of its equity securities,
or any securities convertible into or exchangeable or exercisable for such
securities, during the Holdback Period with respect to an underwritten offering
other than a Specified Non-Marketed Offering, if required by the managing
underwriter, provided that notwithstanding anything to the contrary herein, the
Company’s obligations under this Section 9 shall not apply during any twelve
month period for more than an aggregate of 180 days with respect to any Short
Form Registrations or Shelf Underwritten Offerings.

 

10.          Term.  This Agreement will be effective as of the date hereof and
will continue in effect thereafter until the earliest of (a) its termination by
the consent of all parties hereto or their respective successors in interest,
(b) the date on which no Registrable Securities remain outstanding and (c) the
dissolution, liquidation or winding up of the Company.

 

11.          Defined Terms.  As used in this Agreement:

 

“Additional Investors” means Citigroup, JPMorgan, Ridgemont and the StepStone
Investors.

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly Controlling, Controlled by or under common Control with such Person,
(ii) any Person directly or indirectly owning or Controlling 10% or more of any
class of outstanding voting securities of such Person or (iii) any officer,
director, general partner or trustee of any such Person described in clause
(i) or (ii).

 

“Applicable Law” means all applicable provisions of (i) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, ordinances, codes
or orders of any Governmental Entity, (ii) any consents or approvals of any
Governmental Entity and (iii) any orders, decisions, injunctions, judgments,
awards, decrees of or agreements with any Governmental Entity.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required to close.

 

“CD&R Investors” means the Lead Investor, Clayton, Dubilier & Rice Fund VII
(Co-Investment), L.P., CD&R Parallel Fund VII, L.P., CDR SVM Co-Investor L.P.
and CDR SVM Co-Investor No. 2 L.P.

 

17

--------------------------------------------------------------------------------


 

“Citigroup” means Citigroup Capital Partners II Employee Master Fund, L.P.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act.

 

“Common Shares” means the shares of Common Stock of the Company, par value $0.01
per share.

 

“Company” has the meaning set forth in the Preamble, and any successor in
interest thereto.

 

“Control”, “Controlled” and “Controlling” means the power to direct the affairs
of a Person by reason of ownership of voting securities, by contract or
otherwise.

 

“Covered Person” has the meaning set forth in Section 5(a).

 

“Demand Registration” has the meaning set forth in Section 1(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute and the rules and regulations thereunder, as in effect
from time to time.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Free Writing Prospectus” has the meaning set forth in Section 3(b).

 

“Governmental Entity” means any federal, state, local or foreign court,
legislative, executive or regulatory authority or agency.

 

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

 

“Holdback Period” means, with respect to the IPO, 180 days after and during the
10 days before, and with respect to any registered offering other than an IPO
covered by this Agreement, 90 days after and during the 10 days before, the
effective date of the related registration statement or, in the case of a
takedown from a shelf registration statement, 90 days after the date of the
prospectus supplement filed with the SEC in connection with such takedown and
during such prior period (not to exceed 10 days) as the Company has given
reasonable written notice to the holder of Registrable Securities.

 

“Holder” means any holder of outstanding Registrable Securities who is a party
to this Agreement or to whom the benefits of this Agreement have been validly
assigned.

 

18

--------------------------------------------------------------------------------


 

“Holders’ Counsel” has the meaning set forth in Section 4(b).

 

“IPO” has the meaning set forth in the Recitals.

 

“JPMorgan” means JPMorgan Chase Funding Inc.

 

“Lead Investor” means Clayton, Dubilier & Rice Fund VII, L.P.

 

“Listing Date” has the meaning set forth in the Recitals.

 

“NYSE” means the New York Stock Exchange.

 

“Original Agreement” has the meaning set forth in the Recitals.

 

“Parity Shares” means any shares, other than Registrable Securities, with
respect to which the Company, in accordance with Section 12(a), has granted
registration rights that are to be treated on an equal basis with Registrable
Securities for the purpose of the exercise of any underwriter cutback permitted
pursuant to Section 2.

 

“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
government or department or agency thereof.

 

“Piggyback Registration” has the meaning set forth in Section 2(a).

 

“Primary Investors” means each of the Lead Investor, StepStone, JPMorgan, and
Ridgemont.

 

“Register,” “registered” and “registration” refers to a registration effected by
preparing and filing a Registration Statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such Registration
Statement, and compliance with applicable state securities laws of such states
in which Holders notify the Company of their intention to offer Registrable
Securities.

 

“Registrable Securities” means (i) any Common Shares held by a Holder, (ii) any
other stock or securities that the Holders of the Common Shares may be entitled
to receive, or will have received, upon exercise of the Common Shares or
otherwise pursuant to such Holders’ ownership of the Common Shares, in lieu of
or in addition to Common Shares, or (iii) any equity securities issued or
issuable directly or indirectly with respect to the securities referred to in
the foregoing clause (i) or (ii) by way of conversion or exchange thereof or
share dividend or share split or in connection with a combination of shares,
recapitalization,

 

19

--------------------------------------------------------------------------------


 

reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization.  As to any particular securities constituting Registrable
Securities, such securities will cease to be Registrable Securities when
(x) they have been effectively registered or qualified for sale by prospectus
filed under the Securities Act and disposed of in accordance with the
Registration Statement covering therein, (y) they have been sold to the public
pursuant to Rule 144 or Rule 145 or other exemption from registration under the
Securities Act or (z) they are able to be sold by their Holder without
restriction as to volume or manner of sale pursuant to Rule 144 under the
Securities Act and are held by a Holder of no more than 3% of the applicable
class outstanding.

 

“Registration Expenses” has the meaning set forth in Section 4(a).

 

“Registration Request” has the meaning set forth in Section 1(a).  The term
Registration Request will also include, where appropriate, a
Short-Form Registration request made pursuant to Section 1(c).

 

“Registration Statement” means the prospectus and other documents filed with the
Commission to effect a registration under the Securities Act.

 

“Related Person” means, with respect to any Person, (i) any Person directly or
indirectly Controlling, Controlled by or under common Control with such Person
and Person or (ii) any investment fund managed by any Person set forth in clause
(i).

 

“Requisite Additional Investors” has the meaning set forth in Section 1(a).

 

“Requesting Holder(s)” means, with respect to a Demand Registration, the Lead
Investor, if the Lead Investor makes the applicable Registration Request, or the
Requisite Additional Investors, if the Additional Investors make the applicable
Registration Request.

 

“Ridgemont” means Ridgemont Partners Secondary Fund I, L.P.

 

“Rule 144” means Rule 144 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

“Rule 144A” means Rule 144A under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

20

--------------------------------------------------------------------------------


 

“Rule 145” means Rule 145 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

“Rule 415” means Rule 415 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

“Rule 433” means Rule 433 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute and the rules and regulations thereunder, as in effect from time
to time.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
transfer taxes applicable to the sale of Registrable Securities hereunder and
any other Registration Expenses required by law to be paid by a selling Holder.

 

“Senior Shares” means any shares, other than Registrable Securities, with
respect to which the Company, in accordance with Section 12(a), with the prior
written consent of the Additional Investors as and to the extent required
thereunder, has granted registration rights that are to be treated on a senior
basis with Registrable Securities for the purpose of the exercise of any
underwriter cutback permitted pursuant to Section 2.

 

“Shelf Underwritten Offering” has the meaning set forth in Section 7.

 

“Short-Form Registration” has the meaning set forth in Section 1(c).

 

“Special Registration” means the registration of (i) equity securities and/or
options or other rights in respect thereof solely registered on Form S-4 or
Form S-8 or (ii) shares of equity securities and/or options or other rights in
respect thereof to be offered to directors, members of management, employees,
consultants or sales agents, distributors or similar representatives of the
Company or its direct or indirect subsidiaries or in connection with dividend
reinvestment plans.

 

“Specified Non-Marketed Offering” means a distribution of Registrable Securities
pursuant to a shelf registration statement pursuant to Section 7, where the
Registrable Securities covered by the applicable Take-Down Notice (i) constitute
less than 2% of the outstanding equity securities of the Company and (ii) are
not to be marketed to the general public pursuant to the applicable plan of
distribution.

 

21

--------------------------------------------------------------------------------


 

“StepStone” means StepStone Co-Investment (ServiceMaster) LLC.

 

“StepStone Investors” means StepStone, 2007 Co-Investment Portfolio L.P.,
StepStone Capital Partners II Cayman Holding, L.P. and StepStone Capital
Partners II Onshore, L.P.

 

“Take-Down Notice” has the meaning set forth in Section 7.

 

12.          Miscellaneous.

 

(a)           No Inconsistent Agreements.  The Company will not hereafter enter
into any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the holders of Registrable Securities in this
Agreement or grant any demand registration rights exercisable prior to the time
the Primary Investors may first exercise their rights under Section 1.  Except
as provided in this Agreement, the Company will not grant to any holder or
prospective holder of any securities of the Company registration rights with
respect to such securities that are pari passu to the rights granted hereunder
without the prior written consent of the Lead Investor, and the Company will not
grant to any holder or prospective holder of any securities of the Company
registration rights with respect to such securities that are senior to the
rights granted hereunder to the Additional Investors without the prior written
consent of each of the Primary Investors.

 

(b)           Stock Splits, etc.  Each party hereto agrees that it will vote to
effect a stock split (forward or reverse, as the case may be) with respect to
any capital stock of the Company in connection with any registration of such
capital stock, if the Board determines, following consultation with the managing
underwriter (or, in connection with an offering that is not underwritten, an
investment banker) that a stock split would facilitate or increase the
likelihood of success of the offering.  Each party hereto agrees that any number
of shares of capital stock of the Company referred to in this Agreement shall be
equitably adjusted to reflect any stock split, stock dividend, stock
combination, recapitalization or similar transaction.

 

(c)           Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement may be amended or waived only upon the prior
written consent of the Company and each of the Primary Investors, or if no
Primary Investors remain, the Holders of a majority of the Registrable
Securities, provided that in the event that such amendment or waiver would treat
a Holder or group of Holders in a manner different from any other Holders, then
such amendment or waiver will require the consent of such Holder or the Holders
of a majority of the Registrable Securities of such group adversely treated.  A
copy of each such amendment shall be sent to each Holder and shall be binding
upon each party hereto; provided further that the failure to deliver a copy of
such amendment shall not impair or affect the validity of such amendment.

 

22

--------------------------------------------------------------------------------


 

(d)           Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns.  In addition, the provisions of this
Agreement which are for the benefit of Holders will be for the benefit of and
enforceable by any subsequent holder of any Registrable Securities (or of such
portion thereof) who becomes a party to this Agreement by completing and
executing a signature page hereto (including the address of such party), subject
to the provisions with respect to minimum numbers or percentages of shares of
Registrable Securities (or of such portion thereof) required in order to be
entitled to certain rights, or take certain actions, contained herein; provided
that no Holder may assign any of its rights hereunder except in connection with
the transfer of its Common Shares to any Related Person.  Notwithstanding
anything to the contrary in this Agreement, the Company may assign this
Agreement in connection with a merger, reorganization or sale, transfer or
contribution of all or substantially all of the assets or stock of the Company
to any of its subsidiaries or Affiliates, and, upon the consummation of any such
merger, reorganization, sale, transfer or contribution, such subsidiary or
Affiliate shall automatically and without further action assume all of the
obligations and succeed to all the rights of the Company under this Agreement.

 

(e)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under Applicable
Law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any Applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

(f)            Counterparts.  This Agreement may be executed simultaneously in
multiple counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together will constitute one and
the same Agreement.

 

(g)           Descriptive Headings.  The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

 

(h)           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of New York (regardless of the laws
that might otherwise govern under applicable principles or rules of conflicts of
law to the extent such principles or rules are not mandatorily applicable by
statute and would require the application of the laws of another jurisdiction).

 

(i)            Consent to Jurisdiction.  Each party irrevocably submits to the
exclusive jurisdiction of (a) the Supreme Court of the State of New York, New
York County, and

 

23

--------------------------------------------------------------------------------


 

(b) the United States District Court for the Southern District of New York, for
the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby (and agrees not to commence any
such suit, action or other proceeding except in such courts).  Each party
further agrees that service of any process, summons, notice or document by U.S.
registered mail to such party’s respective address set forth or referred to in
Section 12(m) shall be effective service of process for any such suit, action or
other proceeding.  Each party irrevocably and unconditionally waives any
objection to the laying of venue of any such suit, action or other proceeding in
(i) the Supreme Court of the State of New York, New York County, and (ii) the
United States District Court for the Southern District of New York, that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

 

(j)            Waiver of Jury Trial.  Each party hereby waives, to the fullest
extent permitted by Applicable Law, any right it may have to a trial by jury in
respect of any suit, action or other proceeding arising out of this Agreement or
any transaction contemplated hereby.  Each party (a) certifies and acknowledges
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver, and (b) acknowledges that it
understands and has considered the implications of this wavier and makes this
waiver voluntarily, and that it and the other parties have been induced to enter
into the Agreement by, among other things, the mutual waivers and certifications
in this clause (j)

 

(k)           Enforcement; Attorney’s Fees.  Each party hereto acknowledges that
money damages would not be an adequate remedy in the event that any of the
covenants or agreements in this Agreement are not performed in accordance with
its terms, and it is therefore agreed that in addition to and without limiting
any other remedy or right it may have, the non-breaching party will have the
right to an injunction, temporary restraining order or other equitable relief in
any court of competent jurisdiction enjoining any such breach and enforcing
specifically the terms and provisions hereof, provided that no Holder will have
any right to an injunction to prevent the filing or effectiveness of any
Registration Statement of the Company. In any action or proceeding brought to
enforce any provision of this Agreement, the successful party shall be entitled
to recover reasonable attorneys’ fees in addition to its costs and expenses and
other available remedies.

 

(l)            No Third Party Beneficiaries.  Except as set forth in Section 5,
nothing in this Agreement shall confer any rights upon any Person other than the
parties hereto and each such party’s respective heirs, successors and permitted
assigns.

 

(m)          Notices.  All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally, (b)

 

24

--------------------------------------------------------------------------------


 

mailed, certified or registered mail with postage prepaid, (c) sent by reputable
overnight courier or (d) sent by fax (provided a confirmation copy is sent by
one of the other methods set forth above), as follows (or to such other address
as the party entitled to notice shall hereafter designate in accordance with the
terms hereof):

 

If to the Company, to it at:

 

ServiceMaster Global Holdings, Inc.

860 Ridge Lake Boulevard

Memphis, TN  38120
Attention:  General Counsel

Facsimile:  (901) 597-8821

 

with a copy to (which shall not constitute notice) each of the CD&R Investors
and the StepStone Investors and their respective counsel at the addresses listed
below:

 

If to any CD&R Investor, to it at:

 

c/o M&C Corporate Services Limited
P.O. Box 309
Ugland House
South Church Street
George Town, Grand Cayman KY1-1104
Cayman Islands, British West Indies
Facsimile: (345) 949-8080

 

with a copy to (which shall not constitute notice):

 

Clayton, Dubilier & Rice, LLC
375 Park Avenue
18th Floor
New York, New York  10152
Attention:  David H. Wasserman
Facsimile:  (212) 893-7061

 

with a copy to (which shall not constitute notice):

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York  10022
Attention:  Peter J. Loughran, Esq.
Facsimile:  (212) 909-6836

 

25

--------------------------------------------------------------------------------


 

If to any StepStone Investor, to it at:

 

c/o StepStone Group LP
4350 LaJolla Village Drive, Suite 800
San Diego, CA  92122
Attention:  Chief Financial Officer

Facsimile:  (858) 558-9701
Email: reporting@stepstoneglobal.com

 

If to any other Holder, to its address set forth on the signature page of such
Holder to this Agreement with a copy (which shall not constitute notice) to any
party so indicated thereon.  All such notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given (i) on the date of delivery if delivered personally, or by facsimile, upon
confirmation of receipt, (ii) on the first Business Day following the date of
dispatch if delivered by a recognized next-day courier service or (iii) on the
third Business Day following the date of mailing if delivered by domestic
registered or certified mail, properly addressed, or on the fifth Business Day
following the date of mailing if sent by airmail from a country outside of North
America, to the party at the address shown on the signature page of this
Agreement, to the Companies at the addresses shown on the signature page of this
Agreement, or in either case as subsequently modified by written notice.

 

(n)           Entire Agreement.  This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof.

 

[the remainder of this page left intentionally blank]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

 

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ James T. Lucke

 

 

Name: James T. Lucke

 

 

Title: Senior Vice President, General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

 

CLAYTON, DUBILIER & RICE FUND VII, L.P.

 

By: CD&R Associates VII, Ltd., its general partner

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name: Theresa A. Gore

 

 

Title: Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

CLAYTON, DUBILIER & RICE FUND VII (CO-INVESTMENT), L.P.

 

By: CD&R Associates VII (Co-Investment), Ltd., its general partner

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name: Theresa A. Gore

 

 

Title: Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

CD&R PARALLEL FUND VII, L.P.

 

 

 

By: CD&R Parallel Fund Associates VII, Ltd., its general partner

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name: Theresa A. Gore

 

 

Title: Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

CDR SVM CO-INVESTOR L.P.

 

By: CDR SVM Co-Investor GP Limited, its general partner

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name: Theresa A. Gore

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

CDR SVM CO-INVESTOR NO. 2 L.P.

 

By: CDR SVM Co-Investor No. 2 GP Limited, its general partner

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name: Theresa A. Gore

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

STEPSTONE CO-INVESTMENT (SERVICEMASTER) LLC

 

 

 

 

 

By: StepStone Co-Investment Funds GP, LLC, its managing member

 

 

 

By:

/s/ Jason Ment

 

 

Name: Jason Ment

 

 

Title: Partner and General Counsel

 

 

 

 

 

2007 CO-INVESTMENT PORTFOLIO L.P.

 

 

 

By: StepStone Co-Investment Funds GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Jason Ment

 

 

Name: Jason Ment

 

 

Title: Partner and General Counsel

 

 

 

 

 

STEPSTONE CAPITAL PARTNERS II ONSHORE, L.P.

 

 

 

By: StepStone Co-Investment Funds GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Jason Ment

 

 

Name: Jason Ment

 

 

Title: Partner and General Counsel

 

--------------------------------------------------------------------------------


 

 

STEPSTONE CAPITAL PARTNERS II CAYMAN HOLDING, L.P.

 

 

 

By: StepStone Co-Investment Funds GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Jason Ment

 

 

Name: Jason Ment

 

 

Title: Partner and General Counsel

 

--------------------------------------------------------------------------------


 

 

CITIGROUP CAPITAL PARTNERS II EMPLOYEE MASTER FUND, L.P.

 

 

 

 

 

By: Citigroup Private Equity LP, its general partner

 

 

 

 

 

By:

/s/ Geoff Collette

 

 

Name: Geoff Collette

 

 

Title: Authorized Signatory

 

 

Notice Address:
Citi Private Equity

Citi Employee Private Equity Management

153 East 53rd Street, 20th Floor

New York, NY 10022

Attention: Matthew Coeny

Attention: Geoffrey Collette

Facsimile: (646) 291-5725

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE FUNDING INC.

 

 

 

 

 

By:

/s/ Olof Bergqvist

 

 

Name: Olof Bergqvist

 

 

Title: Managing Director

 

Notice Address:
JPMorgan Chase Funding Inc.

270 Park Avenue

New York, New York 10017

Attention:  Chris Linneman

Facsimile:  (212) 270-1063

 

--------------------------------------------------------------------------------


 

 

RIDGEMONT PARTNERS SECONDARY FUND I, L.P.

 

 

 

 

 

By: Ridgemont Secondary Management I, L.P., its general partner

 

 

 

 

 

By: Ridgemont Secondary I, LLC, its general partner

 

 

 

 

 

By:

/s/ Edward A. Balogh, Jr.

 

 

Name: Edward A. Balogh, Jr.

 

 

Title: COO

 

Notice Address:
Ridgemont Partners Secondary Fund I, L.P.

c/o Ridgemont Partners Management, LLC

150 North College Street, Suite 2500

Charlotte, NC 28202

Attention: Edward Balogh

Facsimile: (704) 944-0973

Email: ebalogh@ridgemontep.com

with a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention: Margaret A. Gibson

Facsimile: (312) 862-2200

 

--------------------------------------------------------------------------------